DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                        NEELAM T. UPPAL,

                             Appellant,

                                 v.

                    WELLS FARGO BANK, N.A.,
                     and YORDANI CARRO,

                             Appellees.

                          No. 2D20-2435



                        September 17, 2021

Appeal from the Circuit Court for Pinellas County; Linda R. Allen,
Judge.

Neelam Uppal, pro se; and Bradley E. Essman of General Counsel
US, PLLC, St. Petersburg (substituted as counsel of record), for
Appellant.

Kristine M. Reighard of Staack, Simms, & Reighard, PLLC,
Clearwater, for Appellee, Yordani Carro.

Mary J. Walter of Liebler Gonzalez & Portuondo, Miami, for
Appellee, Wells Fargo, N.A.


PER CURIAM.
     Affirmed.

NORTHCUTT, CASANUEVA, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2